DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a compressed elongate length by between about 0.005 inches and 0.086 inches per every 0.1 inch of a length of the pattern” of claim 3; the “inflatable balloon” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a kerf diameter 519” as described in para [0140] of the original specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "517" and "523" have both been used to designate “the expansion area” (in para [0140] in the original specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “wherein each tooth...” in line 1 of claim 7 and in line 10 of claim 19 should be changed to --- wherein the tooth ...---.  It is noted that the limitation “each tooth” has been mentioned in line 5 of the independent claims 1 and 19. Appropriate correction is required.
19 is objected to because of the following informalities:  the limitation “wherein pitch ...” in line 14 should be changed to --- wherein the pitch ...---.  It is noted that the limitation “pitch” has been mentioned in line 13 of claim 19. 
The limitation “adjacent rows of interlocking and alternating teeth...” in line 15 should be changed to ---- adjacent rows of the interlocking and alternating teeth ---. 
The limitation “the cut-out kerf” in last line of the claim 19 should be changed to --- the cut[-out kerfs ---.
Appropriate correction is required.

Claims 19 & 20 are duplicated. Thus, one of the claims 19 or 20 should be cancelled. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1 & 19 state that: a bend-limited catheter device having a length extending in a long axis... It is unclear to Examiner that the limitation “a length extending in a long axis” is only used for as a preamble limitation (or a negative limitation) or included as a part of the claimed invention.  If Applicant wishes the limitation above being a part of the claimed invention. In that case, the limitation “a length extending in a long axis” must be included in the body of the claim, but not in the preamble. 

Claim 2 recites the limitation "the expansion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the length" (of the pattern) in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, the limitation “a compressed elongate length by between about 0.005 inches and 0.085 inches per every 0.1 inch of the [a] length of the pattern” is vague. It is unclear to Examiner that how does Applicant define a length of the pattern.  Is the length (of the pattern) defined as each segment (or each tooth) or each region (such as region A, in Fig. 1)?  Applicant is requested to provide an example or clearly show in the drawing(s) to support the limitation of claim 3 above.  
Claim 4 recites the limitation "the diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the long axis" (of the tubular body) in line 3.  It is noted that the long axis in line 1 is a long axis of the length, but not of the tubular body.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the teeth each" in line.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean that: each tooth of the interlocking and alternating teach form a keystone shape?
Claim 9 recites the limitation "the rigid" (tubular body) in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rigid" (tubular body) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the rigid" (tubular body) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the teeth each" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the bend radius" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the ratio" in line 1, the limitation “the bend radius” in line 1.  There are insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the head regions" in lines 6-7 (Note: the limitation “head region” in line 6 is a single but the limitation “the head regions” in lines 6-7 is plural); the limitation “the pitch” in line 13, the limitation “the long axis” (of the tubular body) in line 16.  There are insufficient antecedent basis for these limitations in the claim.
In claim 19, the limitation “the tubular body does not allow further bending in the direction” is vague. It is unclear to Examiner that which direction?  Does Applicant mean “the direction” being referred to “a direction out of a long axis of the catheter” in line 7?
Claim 19 recites the limitation "the long axis" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Prior art Paprocki et al.
Claim(s) 1, 4, 6-9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paprocki et al. (US 9,782,566).
Regarding claim 1, Paprocki discloses a bend-limited catheter device 10, in Figs. 14-14c having a length extending in a long axis 60, the device comprising: 
a tubular body 16/18 having a first region 54a & 54b (in Fig. 14) of one or more cut-out kerfs (Note: the Figs. 6-11 provide element numbers and same structure/configuration of the pattern of the interlocking and alternating keystone-shaped teeth.  Therefore, Examiner uses the Figs. 6-11 for clarification);
the one or more cut-out kerfs are forming a pattern of interlocking and alternating teeth 80 extending around the tubular body, wherein each tooth of the interlocking and alternating teeth comprises a head region 80/82 (in Fig. 9) that is wider than a base region (a narrow waist, adjacent to element 78, opposite with the head region 80/82 in Fig. 9), arranged so that (each of) head regions alternate with (each of) base regions radially around the tubular body. Note: Examiner uses the Fig. 6-11 to point out the head region and the base region for clarification.  However, the other Figs. 14-14c also show the head region (a circular region) and the base region (a narrow waist, opposite with the head region)
As best as understood, with an arrangement or the pattern of interlocking and alternating teeth, with the head regions is wider than the base region, will bring the result that the first region (at a location of the pattern of interlocking and alternating teeth) bends in a direction out of a long axis of the catheter device up to a locking radius, beyond which the tubular body does not allow further bending in the direction (bend limited access of the tubular body, the slot 28 limits the amount of bend angle 64 and the bend radius 66, col. 7, lines 59-60); 
a sealing material 100 extending across the cut-out kerf, see col. 8, lines 5-55 & Fig. 14b & 14c.  
Regarding claim 4, the Fig. 14 shows that the tubular body comprises a minimum of 12 teeth per revolution around a diameter of the tubular body.  The Fig. 14 shows there are about 9-10 interlocking and alternating teeth in ½ revolution around of the tubular body.  Therefore, there are about 18-20 interlocking and alternating teeth around a diameter of the tubular body. 
Regarding claims 6 & 13, wherein each of the teeth form a keystone shape, or mushroom shape.
Regarding claim 7, wherein the tooth of the interlocking and alternating teeth form a tooth angle between a line extending through a width 82 of the head region and a line extending from the head region and the base region of between 60-70 degrees (which is in the range of 50-89 degrees), see marked up Fig. 9 below

    PNG
    media_image1.png
    377
    660
    media_image1.png
    Greyscale


Regarding claim 8, wherein the tubular body comprises one or more of steel, tungsten, and Nitinol, col. 6, lines 41-42.
Regarding claims 9 and 12, wherein the sealing material 100 is laminated to a rigid tubular body, or to an outer surface of the rigid tubular body, see Figs. 14b-c.
Regarding claim 11, wherein the sealing material 102 is laminated to an inner surface of a rigid tubular body 18, see Fig.14c.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Prior art Paprocki et al.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paprocki et al. (US 9,782,566).
Regarding claim 2, Paprocki discloses in Figs. 6-11 (different embodiment with Figs. 14, 14b-c) that: an expansion (slot 86 being expanded, in Fig. 10) between adjacent teeth of the interlocking and alternating teeth is greater than a diameter (a gap width 84 in Fig. 9) of the one or more cut-out kerfs.  
Note: the pattern of interlocking and alternating teeth in Figs. 14 & 15b-c is same structure/configuration with the Figs. 6-11.  The different of the Figs. 14 & 14b-c is providing a coating material on the tubular body (or on the cut-out kerf).  Meanwhile, the tubular body in Figs. 6-10 is no coating.  However, a person skilled in the art would recognize that the pattern of the interlocking and alternating teeth in Figs. 14 & 14b-c is also expanding & compressed elongate length.

Claims 3, 5, 10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paprocki et al. (US 9,782,566).
Regarding claims 3 & 5, Paprocki discloses all the claimed subject matter. As discussed in the claim 2 above that the pattern of interlocking and alternating teeth in Figs. 14 & 15b-c is configured to expand (Fig. 10) from a compressed (Fig. 9 & 11) elongate length.  
Paprocki does not disclose the value of the length from compressed to expand by between about 0.005 inches and 0.085 inches per every 0.1 inch of the length of the pattern.  Paprocki shows in the Fig. 7 that the pitch 74 is a distance between adjacent rows of interlocking and alternating teeth along the long axis of the tubular body.  Paprocki does not disclose a pitch to tubular body diameter ratio of the first region is between 0.09 - 0.09.
It would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. the pattern of interlocking and alternating teeth is configured to expand from a compressed elongate length by between about 0.005 inches and 0.085 inches per every 0.1 inch of the length of the pattern; the pitch to tubular body diameter ratio of the first region is between 0.09 - 0.09), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art. For example, the result in a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.
Furthermore, the instant disclosure describes these parameters above does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 10, Paprocki discloses the claimed invention except for the sealing material has a Shore A durometer of hardness of greater than 75.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the sealing material with a Shore A durometer of hardness of greater than 75, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 15-18, Paprocki discloses all the claimed subject matter except for the limitations that the locking radius is between 0.2 cm and 30 cm; the kerf has a diameter between 0.005 inches to 0.0005 inches; the pattern of interlocking and alternating teeth have a ratio of bend radius to a diameter of the tubular body of between 1 and 25; a ratio of a bend radius to a diameter of the kerf is between 100 and 2500.  
It would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. the locking radius is between 0.2 cm and 30 cm; the kerf has a diameter between 0.005 inches to 0.0005 inches; the pattern of interlocking and alternating teeth have a ratio of bend radius to a diameter of the tubular body of between 1 and 25; a ratio of a bend radius to a diameter of the kerf is between 100 and 2500), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art, for example, the result in a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.
Furthermore, the instant disclosure describes these parameters above does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claims 19-20, Paprocki discloses a bend-limited catheter device 10, in Figs. 14-14c having a length extending in a long axis 60, the device comprising: 
a tubular body 16/18 having a first region 54a & 54b (in Fig. 14) of one or more cut-out kerfs (since the Figs. 6-11 provide element numbers and same structure/configuration of the pattern of the interlocking and alternating keystone-shaped teeth, therefore, Examiner uses the Figs. 6-11 for clarification);
the one or more cut-out kerfs are forming a pattern of interlocking and alternating teeth 80 extending around the tubular body, wherein each tooth of the interlocking and alternating teeth comprises a head region 80/82 (in Fig. 9) that is wider than a base region (a narrow waist, adjacent to element 78, opposite with the head region 80/82 in Fig. 9), arranged so that (each of) head regions alternate with (each of) base regions radially around the tubular body. Note: Examiner uses the Fig. 6-11 to point out the head region and the base region for clarification.  However, the other Figs. 14-14c also show the head region (a circular region) and the base region (a narrow waist, opposite with the head region)
As best as understood, with an arrangement or the pattern of interlocking and alternating teeth, with the head region is wider than the base region, will bring the result that the first region (at a location of the pattern of interlocking and alternating teeth) bends in a direction out of a long axis of the catheter device up to a locking radius, beyond which the tubular body does not allow further bending in the direction (bend limited access of the tubular body, the slot 28 limits the amount of bend angle 64 and the bend radius 66, col. 7, lines 59-60); 
Paprocki further discloses that wherein each tooth of the interlocking and alternating teeth form a tooth angle between a line extending through a width of the head region- 2 of 6 -SG Docket No.: 14683-700.202App. No.: 16/273,135; Filed: February 11, 2019 Preliminary Amendment dated May 3, 2019and a line extending from the head region and the base region of between 40 degrees and 84 degrees (the marked up Fig. 9 in Paprocki below shows that the angle is about 60-70 degrees).   

    PNG
    media_image1.png
    377
    660
    media_image1.png
    Greyscale

Paprocki also discloses that wherein the pitch 74 is a distance between adjacent rows of interlocking and alternating teeth along the long axis of the tubular body, see Fig. 7; a sealing material 100 extending across the cut-out kerf, see col. 8, lines 5-55 & Fig. 14b & 14c.  
Paprocki does not disclose that a locking radius of between 0.2 cm and 30 cm; a pitch to tubular body diameter ratio of the first region is between 0.09 and 0.90.
With regarding the limitation “a locking radius is between 0.2 cm and 30 cm”, it would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. the locking radius is between 0.2 cm and 30 cm), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art, for example, the result in a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.  Furthermore, the instant disclosure describes these parameters above does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
With regarding the limitation “a pitch to tubular body diameter ratio of the first region is between 0.09 and 0.90”, it would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. a pitch to tubular body diameter ratio of the first region is between 0.09 and 0.90), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art, for example, the result in increasing a flexibility desired level, a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.
Furthermore, the instant disclosure describes these parameters above does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paprocki et al. (US 9,782,566) in view of Moquin et al. (US 2018/0326178).
Regarding claim 14, Paprocki discloses all the claimed subject matter except for the limitation that comprising an inflatable balloon on the catheter. 
Monquin discusses in para [0006] under Background of The Invention that it is well-known in the catheter art that the shaft of the catheter can be used in balloon catheters for balloon angioplasty, stent delivery, drug delivery or infusion, crossing catheter or endovascular surgery.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention of Paprocki in view of conventional device (as discussed in the Moquin) to provide the catheter device with an inflatable balloon for purpose of using in balloon angioplasty, stent delivery, drug delivery or infusion or crossing catheter or endovascular surgery.

Prior arts Corcoran et al. & Moquin et al.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al. (US 2005/0080400) in view of Moquin et al. (US 2018/0326178).
Regarding claim 1, Corcoran discloses a bend-limited catheter device having a length extending in a long axis, the device comprising: 
a tubular body 10 having a first region of one or more cut-out kerfs 18, 14, 34, 40, 35, 142 (in Figs. 1-6B & 12) forming a pattern of interlocking and alternating teeth extending around the tubular body 10, wherein each tooth of the interlocking and alternating teeth comprises a head region that is wider than a base region, see marked up Fig. 2 below, arranged so that the head regions alternate with base regions radially around the tubular body, so that the first region bends in a direction out of a long axis of the catheter device up to a locking radius, beyond which the tubular body does not allow further bending in the direction; 
Note: Examiner uses the Fig. 2 to point out the head region and the base region for clarification.  However, the other Figs. 1-, 3-6B & 12 also shows the head region (a large region) and the base region (a narrow/small region), opposite with the head region)
As best as understood, with an arrangement or the pattern of interlocking and alternating teeth, with the head regions is wider than the base region, will bring the result that the first region (at a location of the pattern of interlocking and alternating teeth) bends in a direction out of a long axis of the catheter device up to a locking radius, beyond which the tubular body does not allow further bending in the direction; 

    PNG
    media_image2.png
    263
    597
    media_image2.png
    Greyscale

Corcoran does not disclose that a sealing material extending across the cut-out kerf.  
Moquin discloses a bend-limited catheter device comprising: a tubular body 102 having a first region of one or more cut-out kerf forming a pattern of interlocking and alternating teeth extending around the tubular body; a sealing material extending across the cut-out kerf, (para [0034], the use of exterior polymer coatings interface or blend with each other through the laser cut in allowing the teeth to unlock (flex) and interlock without plastic deformation; para [0059], the sealing or encapsulation material can be sprayed onto cut tube 102) to reduce of fish-scaling and increase the torqueability, flexibility or other attributes of a catheter. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Corcoran with providing a sealing material extending across the cut-out kerf, as taught by Moquin, in order to reduce of fish-scaling and increase the torqueability, flexibility or other attributes of a catheter. 
Regarding claim 2, Corcoran in view of Moquin discloses all the claimed subject matter. Corcoran further discloses that an expansion (channel 16 in Fig. 2 & para [0031], channel 42, 45 in Fig. 6A-6B & para [0043, 0048]) between adjacent teeth of the interlocking and alternating teeth; a diameter of the one or more cut-out kerfs is equivalent to a closed slit in between the teeth are locked against to each other. For example: the channels 16 (or channel 42, 45) are compressed because the device 10 becomes more like a solid tube as interlocking portion 14/35 interlock.  Corcoran also discloses the channels 16 can expand, the interlocking portions 14/40/35 do not lock against each other, and the device 10 is more flexible. Therefore, the expansion (when the channel 16, 42, 45 being expanded) between adjacent teeth of the interlocking and alternating teeth is greater than a diameter of the one or more cut-out kerfs (the diameter of the kerfs is defined as when the channel 16, 42, 45 being closed/locked against to each other).  
Regarding claim 3, Corcoran in view of Moquin discloses all the claimed subject matter. As seen in Figs. 2 & 6A-6B, wherein the pattern of interlocking and alternating teeth is configured to expand from a compressed elongate length in variable or adjustable, for example, the expansion (or the channel 16, 42, 45) lock together with the width of the channels (expansion level) decreases, the device is more rigidity; or the expansion (or the channel 16, 42, 45) is expanded in maximum, then the interlocking portion do not lock against each other, and the device is more flexible. Although Corcoran in view of Moquin does not disclose the value of the length from compressed to expand by between about 0.005 inches and 0.085 inches per every 0.1 inch of the length of the pattern; however, it would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. the pattern of interlocking and alternating teeth is configured to expand from a compressed elongate length by between about 0.005 inches and 0.085 inches per every 0.1 inch of the length of the pattern), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art, for example, the result in a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.
Furthermore, the instant disclosure describes these parameters above does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 4, Corcoran in view of Moquin discloses all the claimed subject matter.   Corcoran further discloses that the number of teeth 34D, 34P can be varied based on the amount of flexibility desired, para [0034].  Therefore, a person skilled in the art would recognize that the number of minimum of 12 teeth per revolution can be provided around the diameter of the tubular body for increasing flexibility of the catheter device. 
Regarding claim 5, Corcoran in view of Moquin discloses all the claimed subject matter.  Corcoran further discloses that wherein the pitch is a distance between adjacent rows of interlocking and alternating teeth along the long axis of the tubular body, see Figs. 3-4 
Corcoran in view of Moquin does not disclose that a pitch to tubular body diameter ratio of the first region is between 0.09 and 0.90.  However, Corcoran discloses that the diameter of the tube varies depending on the desired end use of the flexible device, para [0027]; if the diameter of the tube is increased, the number of teeth 34 D, 34P may increase also and the number of the teeth varied based on the amount of the flexibility desired, para [0034].  In other words, the pitch of the teeth is variable based on the amount of flexibility desired.  Therefore, it would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. a pitch to tubular body diameter ratio of the first region is between 0.09 and 0.90), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art, for example, the result in increasing a flexibility desired level, a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.
Furthermore, the instant disclosure describes these parameters above that does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claims 6 and 13, Corcoran in view of Moquin discloses all the claimed subject matter.  Corcoran further discloses that wherein each of the teeths form a keystone shape or T-shape in Figs. 2-5D & 6B; or mushroom shape (in Fig. 6A).  
Regarding claim 7, Corcoran in view of Moquin discloses all the claimed subject matter.  Corcoran further discloses that wherein each tooth of the interlocking and alternating teeth form a tooth angle between a line extending through a width of the head region- 2 of 6 -SG Docket No.: 14683-700.202App. No.: 16/273,135; Filed: February 11, 2019 Preliminary Amendment dated May 3, 2019and a line extending from the head region and the base region of between 50 degrees and 89 degrees (the marked up Fig. 4 in Corcoran shows that the angle is about 70-80 degrees).  

    PNG
    media_image3.png
    318
    421
    media_image3.png
    Greyscale

Regarding claim 8, Corcoran in view of Moquin discloses all the claimed subject matter.  Corcoran further discloses that wherein the tubular body comprises one or more of: steel, tungsten, and Nitinol, para [0026].  
Regarding claims 9 & 12, Corcoran in view of Moquin discloses all the claimed subject matter.  Corcoran further discloses that the tubular body formed of stainless steel, titanium..., para [0026].  Therefore, the tubular body is rigid.  As discussed in claim 1 above, Moquin discloses that wherein the sealing material is laminated to an outer surface of the rigid tubular body (e.g. the use of exterior polymer coating, para [0034] in Moquin; the sealing or encapsulation material can be sprayed, para [0059] in Moquin).  
Regarding claim 10, Corcoran in view of Moquin discloses all the claimed subject matter.  Moquin discloses the sealing material (polymer coating) with a durometer index between 35 and 72 (see claim 10 in Moquin). Meanwhile, the claimed invention requires that the sealing material has a shore A durometer of hardness of greater than 75.  Although the ranges durometer of hardness (durometer 35-72) in Moquin do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 
Regarding claim 11, Corcoran in view of Moquin discloses all the claimed subject matter.  Moquin discloses that the sealing material is laminated to an inner surface 102’ of a rigid tubular body, see Fig. 8, para [0059], the use of interior polymer coatings (which may extend into, interface or blend with each other through the laser cut lines; also see claims 6, 10 & 23 in Moquin.  Therefore, a person skilled in the art would recognize that providing a sealing material being coated to an inner surface of the rigid tubular body, as suggested by Moquin, in order to reduce of fish-scaling and increase the torqueability, flexibility or other attributes of a catheter. 
Regarding claim 14, Corcoran in view of Moquin discloses all the claimed subject matter. Monquin discusses in para [0006] under Background of The Invention that it is well-known in the catheter art that the shaft of the catheter can be used in balloon catheters for balloon angioplasty, stent delivery, drug delivery or infusion, crossing catheter or endovascular surgery.  It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention of Corcoran in view of Moquin device to provide the catheter device with an inflatable balloon for purpose of using in balloon angioplasty, stent delivery, drug delivery or infusion or crossing catheter or endovascular surgery.
 Regarding claims 15-18, Corcoran in view of Moquin discloses all the claimed subject matter. except for the limitation that the locking radius is between 0.2 cm and 30 cm; the kerf has a diameter between 0.005 inches to 0.0005 inches; the pattern of interlocking and alternating teeth have a ratio of bend radius to a diameter of the tubular body of between 1 and 25; a ratio of a bend radius to a diameter of the kerf is between 100 and 2500.  
It would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. the locking radius is between 0.2 cm and 30 cm; the kerf has a diameter between 0.005 inches to 0.0005 inches; the pattern of interlocking and alternating teeth have a ratio of bend radius to a diameter of the tubular body of between 1 and 25; a ratio of a bend radius to a diameter of the kerf is between 100 and 2500), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art, for example, the result in a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.
Furthermore, the instant disclosure describes these parameters above does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 19-20, Corcoran discloses a bend-limited catheter device having a length extending in a long axis, the device comprising: 
a tubular body 10 having a first region of one or more cut-out kerfs 18, 14, 34, 40, 35, 142 (in Figs. 1-6B & 12) forming a pattern of interlocking and alternating teeth extending around the tubular body 10, wherein each tooth of the interlocking and alternating teeth comprises a head region that is wider than a base region, see marked up Fig. 2 below, arranged so that the head regions alternate with base regions radially around the tubular body, so that the first region bends in a direction out of a long axis of the catheter device up to a locking radius, beyond which the tubular body does not allow further bending in the direction; 
Note: Examiner uses the Fig. 2 to point out the head region and the base region for clarification.  However, the other Figs. 1-, 3-6B & 12 also show the head region (a large region) and the base region (a narrow/small region), opposite with the head region)
As best as understood, with an arrangement or the pattern of interlocking and alternating teeth, with the head region is wider than the base region, will bring the result that the first region (at a location of the pattern of interlocking and alternating teeth) bends in a direction out of a long axis of the catheter device up to a locking radius, beyond which the tubular body does not allow further bending in the direction; 

    PNG
    media_image2.png
    263
    597
    media_image2.png
    Greyscale

Corcoran further discloses that wherein each tooth of the interlocking and alternating teeth form a tooth angle between a line extending through a width of the head region- 2 of 6 -SG Docket No.: 14683-700.202App. No.: 16/273,135; Filed: February 11, 2019 Preliminary Amendment dated May 3, 2019and a line extending from the head region and the base region of between 40 degrees and 84 degrees (the marked up Fig. 4 in Corcoran shows that the angle is about 70-80 degrees).   

    PNG
    media_image3.png
    318
    421
    media_image3.png
    Greyscale

Corcoran also discloses that the pitch is a distance between adjacent rows of interlocking and alternating teeth along the long axis of the tubular body, see Figs. 3-4 
Corcoran does not disclose that a locking radius of between 0.2 cm and 30 cm; a pitch to tubular body diameter ratio of the first region is between 0.09 and 0.90; a sealing material extending across the cut-out kerf.  
With regarding the limitation “a locking radius is between 0.2 cm and 30 cm”, it would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. the locking radius is between 0.2 cm and 30 cm), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art, for example, the result in a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.  Furthermore, the instant disclosure describes these parameters above does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
With regarding the limitation “a pitch to tubular body diameter ratio of the first region is between 0.09 and 0.90”. Corcoran discloses that the diameter of the tube varies depending on the desired end use of the flexible device, para [0027]; if the diameter of the tube is increased, the number of teeth 34D, 34P may increase also and the number of the teeth varied based on the amount of the flexibility desired, para [0034].  In other words, the pitch of the teeth is variable based on the amount of flexibility desired.  Therefore, it would have been obvious to one having ordinary skill in the art at a prior to the effective filling date of the claimed invention was made to obtain the parameters above (e.g. a pitch to tubular body diameter ratio of the first region is between 0.09 and 0.90), since it has been held that discovering these values above of a result effective variable involves only routine skill in the art, for example, the result in increasing a flexibility desired level, a kink-free torqueing and sufficient axial force to cross body lumen blockages required for the use of the device.
Furthermore, the instant disclosure describes these parameters above does not describe them as contributing any unexpected result to the device catheter or solves a stated problem.  As such, these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
With regarding the limitation “sealing material extending across the cut-out kerf”, Moquin discloses a bend-limited catheter device comprising: a tubular body 102 having a first region of one or more cut-out kerf forming a pattern of interlocking and alternating teeth extending around the tubular body; a sealing material extending across the cut-out kerf, (para [0034], the use of exterior polymer coatings interface or blend with each other through the laser cut in allowing the teeth to unlock (flex) and interlock without plastic deformation; para [0059], the sealing or encapsulation material can be sprayed onto cut tube 102) to reduce of fish-scaling and increase the torqueability, flexibility or other attributes of a catheter. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Corcoran with providing a sealing material extending across the cut-out kerf, as taught by Moquin, in order to reduce of fish-scaling and increase the torqueability, flexibility or other attributes of a catheter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783